Case 1:20-cv-04336-MKV Document 23-10 Filed 10/06/20 Page 1 of 8




                 Exhibit 10
 Case 1:20-cv-04336-MKV Document 23-10 Filed 10/06/20 Page 2 of 8




      AGREEMENT FOR ASSIGNMENT AND ASSUMPTION OF GUARANTY AND
                              CLAIMS

        THIS AGREEMENT FOR ASSIGNMENT AND ASSUMPTION OF GUARANTY
AND CLAIMS (this "A reement") is made as of this Z.C\'l> day of ("\o.~                 , 2019 (the
"Effective Date") by and between CLARKSON ASSOCIATES LLC, a Delaware limited liability
company doing business in the State of New York under the fictitious name of 39 CLARKSON
ASSOCIATES LLC and also known as 39 CLARKSON ASSOCIATES LLC, a New York
limited liability company ("Assignor'), with an address at c/o LTN Capital, 18 East 17th Street,
3rd Floor, New York, New York 10003, and LTN CAPITAL GROUP, INC., a New York
corporation ("Assignee"), with an address at c/o LTN Capital, 18 East 17lh Street, 3rd Floor, New
York, New York 10003.

                                             RECITALS

        WHEREAS, Assignor is the owner of that certain real property and the improvements
thereon located at 39 Clarkson Street, New York, New York 10014 (the "Premises");

         WHEREAS, Assignor made a $500,000 loan (the "Loan") to Contractor (as such term is
defined in the Guaranty (as hereinafter defined)) to facilitate the completion by Contractor of the
Project (as such term is defined in the Guaranty) located at the Premises;

        WHEREAS, in addition to the Loan to Contractor, Assignor paid Contractor at least
$1,000,000 in connection with the completion of the Project;

         WHEREAS, on or about April 10, 2019, Bolek Ryzinski and Lukas Macniak
(collectively, "Guarantors"), principals of Contractor, entered into and delivered that certain
Guaranty (Corrected), dated as . of April 10, 2019 (the "Guaranty"), which Guaranty was
consented and agreed to by Contractor, a copy of which is attached hereto as Exhibit A, for the
benefit of Assignor; and

        WHEREAS, in anticipation of Assignor's prospective sale of the Premises to an
unrelated third-party, Assignor desires to assign, convey, transfer, deliver and set over absolutely
to Assignee, which is an affiliate of Assignor, and Assignee desires to accept and assume from
Assignor, all of Assignor's right, title and interest in, to and under the Guaranty and any and all
Claims (as hereinafter defined) held by Assignor to Assignee.

        NOW, THEREFORE, in consideration of the foregoing, and for such other good and
valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties
agree as follows:

          1.       Definitions/Recitals Incorporated. Unless otherwise defined in this Agreement,
all capitalized terms used herein shall have the meanings ascribed to such terms in the Guaranty.
The recitals set forth hereinabove in this Agreement are hereby incorporated into this Agreement
as if fully set forth herein.

         2.        Assignment. Assignor hereby transfers, assigns and sets over to Assignee, its
successors     and assigns, all of Assignor's rights, title, and interest in, to and under (i) the
Guaranty,     including, without limitation, any and all claims and demands, whether or not
liquidated,   unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, secured,
unsecured,    legal or equitable in nature, or sounding in contract, tort or otherwise (collectively,



4817-5011-0894,   v. 5
 Case 1:20-cv-04336-MKV Document 23-10 Filed 10/06/20 Page 3 of 8




 "Claims"), arising out of or related to the Guaranty, and (ii) all Claims arising out of or related to
 the Project and the Loan. Assignor expressly acknowledges that it shall have no further rights in
 and to the Guaranty or any Claims or any judgment, settlement, payment or arbitration award
 connected therewith.

          3.       Assumption. Assignee hereby accepts and agrees to assume all of Assignor's
rights, title, and interest in, to and under the Guaranty, including, without limitation, any Claims,
together with all of Assignor's rights, title and interest in and to the Claims, including the right to
receive payment of any sums recovered pursuant to any and all Claims and to assume all of
Assignor's obligations and duties with respect to the same.

         4.      Representations and Warranties. Assignor hereby represents and warrants that
Assignor owns all of the rights, title and interest in and to the Guaranty and any and all Claims;
that Assignor has done nothing to discharge or release the Guaranty or any Claims; and that
Assignor has the legal right and authority to transfer the same free of the rights and claims of
third parties. This warranty and representation shall survive the Effective Date.

        5.       Indemnity. Assignor hereby indemnifies and holds harmless Assignee from and
against any and all liabilities, costs, damages and expenses (including, without limitation,
reasonable attorneys' fees, costs and disbursements and costs incurred in connection with the
enforcement of the foregoing indemnification obligation) arising out of the Guaranty prior to the
Effective Date. Assignee hereby indemnifies and holds harmless Assignor from and against any
and all liabilities, costs, damages and expenses (including, without limitation, reasonable
attorneys' fees, costs and disbursements and costs incurred in connection with the enforcement of
the foregoing indemnification obligation) arising out of the Guaranty from and after the Effective
Date. This warranty and representation shall survive the Effective Date.

         6. ,    Assignment.   This Agreement shall be governed by and construed under the
laws of the State of New York without regard to principles of conflicts of laws.

        7.       Miscellaneous. This Agreement: (i) may be executed in multiple counterparts
(whether original, facsimile, portable document format or otherwise), all of which taken together
constitute one and the same instrument; (ii) may not be canceled, modified or amended except by
written instrument executed by all parties hereto; (iii) contains the entire agreement between the
parties hereto and is entered into after full investigation, with neither party relying upon any
statement or representation made by another not contained in this Agreement; and (iv) shall apply
to and bind the successors and assigns of Assignee and Assignor. If any term or provision of this
Agreement shall, to any extent, be determined to be invalid or unenforceable, the remainder of
this Agreement shall not be affected and each term or provision of this Agreement shall be valid
and enforceable to the fullest extent permitted by law.


                                     [Signatures on Next Page]




4817-5011-0894,   v. 5
Case 1:20-cv-04336-MKV Document 23-10 Filed 10/06/20 Page 4 of 8




        IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have caused
this Agreement to be executed as of the Effective Date.

                                     ASSIGNOR:

                                     CLARKSON ASSOCIATES LLC,
                                     a Delaware limited liability company,
                                     doing business in the State of New York under the
                                     fictitious name of39 CLARKSON ASSOCIATES LLC,
                                     and also known as 39 CLARKSON ASSOCIATES
                                     LLC, a New York limited liability company


                                     By:
                                            Name: Michelle Goldstein
                                            Title; Authorized Signatory



                                     ASSIGNEE:

                                    LTN CAPITAL GROUP, INC.,
                                    a New York corporation


                                    By:
                                            Name: Michelle Goldstein
                                            Title: Authorized Signatory
  Case 1:20-cv-04336-MKV Document 23-10 Filed 10/06/20 Page 5 of 8




                              EXHIBIT A

                                Guaranty

                            (Attached hereto)




4817-5011-0894, v. 5
   Case 1:20-cv-04336-MKV Document 23-10 Filed 10/06/20 Page 6 of 8




                                            GUARANTY

                                           (CORRECTED)

         GUARANTY made as of April .!..Q_, 2019, by BOLEK RYZINSKI and LUKAS
 MACNIAK (collectively, "Guarantor"), individuals having an address c/o ABR Builders, LLC,
 39 West 38 Street, Suite 1100 W, New York, NY 1001 8 for the benefit of39 CLARKSON
 ASSOCIATES LLC ("Owner") a New York limited liability company having an office c/o L1N
 Capital, 18 East 17th Street, 3rd Floor, New York, NY 10003

          1.      In consideration of, and as an inducement for, the extension and forbearance from
 collection of that certain loan in the amount of FIVE HUNDRED THOUSAND DOLLARS
 ($500,000.00) made by Owner to ABR Builders, LLC ("Contractor"), which Loan was made to
 facilitate the completion by Contractor of a certain construction project (the "Project"), located
 at 39 Clarkson Street New York, NY (the "Prembes") and other good and valuable
 consideration, lbe receipt and adequacy of which are hereby acknowledged, Guarantor does
hereby, on behalf of Guarw1tor and Guarantor's heirs, administrators, executors, successors and
assigns, unconditionally and absolutely guarantee to Owner and its successors and assigns (a) the
full and timely payment of the Loan upon demand by Owner, and (b) the completion of the
Project up to the maximum amount of$1,000,000.00 (such obligations being hereinafter referred
to as the ''Guaranteed Obligations"), without requiring any notice of non-payment, or proof,
notice, or demand whereby to charge Guarantor therefor, all of which Guarantor hereby
expressly waives.

        2.      In addition to the Guaranteed Obligations, Guarantor hereby covenants and agrees
to pay within ten (lO) days after Owner's written demand therefor, all reasonable attomeys fees
and disbursements and all litigation costs and expenses incurred or paid by Owner in connection
with the enforcement of this Guaranty.

         3.      This Guaranty is an absolute and unconditional guaranty of payment and
performance. Guarantor acknowledges that this Guaranty and Guarantor's obligations and
liabilities under this Guaranty are and shall at all times continue to be absolute and unconditional
in all respects, are and shall be the separate and independent undertaking of Guarantor without
regard to the validity, legality or enforceability of Contractor's obligations with respect to the
Project or the Loan, and shall at all times be valid and euforceable irrespective of any other
agreements or circumstances of any nature whatsoever which might otherwise constitute a
defense to this Guaranty and the obligations and liabilities of Guarantor under this Guaranty.
This Guaranty sets forth the entire agreement and understanding of Owner and Guarantor, and
Guarantor acknowledges that no oral or other agreements, understandings, representations or
warranties exist with respect to this Guaranty or with respect to the obligations or liabilities of
Guarantor under this Guaranty.

        4.     Guarantor hereby covenants and agrees that Guarantor may be joined in any
action by or against Conrractor in connection with the Guaranteed Obligations, and that recovery
may be had against Guarantor in such action or in any independent action against Guarantor
without Owner first pursuing or ex.hau8ting any remedy or claim against Contractor or its
successors or assigns.
   Case 1:20-cv-04336-MKV Document 23-10 Filed 10/06/20 Page 7 of 8




          5.      Guarantor further covenants and agrees that this Guaranty shall not be affected or
  impaired by, and shall continue in full force and effect notwith ianding (i) the unenforceability
 of any agreement relating to the Project or the Loan or any amendment, modification, extension
 thereof (ii) any extension of time '!hat may be granted to Contractor or its successors or assigns,
 (iii) the voluntary or involuntary liquidation dissolution, sale or other disposition of all or
 substantially all the assets, marshaling of assets and liabilities, receivership, insolvency,
 bankruptcy, assignment for the benefit of creditors, reorganization, arrangement or readjustment
 of, or other similar proceeding affecting the Contractor or any of its assets or the disaffinnance,
rejection or postponement in any such proceeding of any of Contractor's obligations or
undertakings with respect to the Project or th.e Loan, (iv) any modification, reduction or other
 limitation of the Guaranteed Obligations that may occur pursuant to any bankruptcy, insolvency,
or similar proceeding affocting Contractor, or (v) any event or circumstance whjch might
otherwise constitute a legal or equitable discharge or defense of a guarantor, indemnitor or surety
under the laws of the State of New York, the laws of the United States, or the laws of any other
jurisdiction or country.

       6.       Guarantor warrants and represents that Guarantor has the legal right and capacity
to execute this Guaranty, and that each Guarantor is a principal of Contractor and has derived,
and shall continue to derive substantial benefit from the Loan and the Project.

         7.     All ofOwnel''S rights and remedies Wlder this Guaranty are intended to be
distinct, separate and cwnulative and no such right or remedy therein or herein mentioned,
whether exercised by Owner or not, is intended to be in exclusion or a waiver of any of the
others. Tltls Guaranty cannot be modified, waived or terminated unless such modification,
waiver or tem1i11ation is in writing, signed by Owner and Guarantor.

     8.   a.    TO THE EXTENT PERMITTED BY APPLICABLE LAW,
GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHTS OF TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
IN CONNECTION WITII TIDS GUARANTY, THE LOAN, THE PROJECT, OR ANY
OTHER MAITER ARISING HEREUNDER OR THEREUNDER.

          b.  GUARANTOR FURTHER WAIVES THE RIGHT TO INTERPOSE
ANY COUNTERCLAIM, OTHER THAN A MANDATORY COUNTERCLAIM, IN ANY
ACTION OR PROCEEDING BY OWNER TO ENFORCE THIS GUARANTY.

        9.       This Guaranty shall be governed by the Jaws of the State of New York without
regard to its principles of conflicts of laws. All actions and proceeding wiU1 respect to this
Guaranty, the Loan or the Project may be brought in the courts of the State of New York or of
the United States of America for the Soutltern District of New York. Guarantor and Contractor
hereby irrevocably waive w1y objection which they may now or hereafter have to the jurisdiction
of the aforesaid courts or the laying of venue of any of the aforesaid actions or proccedi ngs
arising out of or in connection with this Guaranty, the Loan, the Project, or any other matter
arising hereunder or tJ1ereunder brought in the courlS referred to above and hereby further
irrevocably waive and agree not to plead or claim in any such court that any such action or
proceeding brought in any such court has been brought in an inconvenient forum.
    Case 1:20-cv-04336-MKV Document 23-10 Filed 10/06/20 Page 8 of 8




        10.     If Owner is obligated by any bank1uptcy or other law to repay to Contractor or
 Guarantor or to any trustee, receiver or other representative of any of them, any amowlts
 previously paid, then this Guaranty shall be reinstated in the amount of such repayment.

         11.     If any provision of lhis Guaranty or the application thereof to any person or
 circumstance shall to any exlenl be held void, unenforceable or i11Valid, then the remainder of
 this Guaranty or the application of such provision to persons or circwnstances other than those as
 to which it is held void, unenforceable or invalid shall not be affected thereby, and each
 provision of this Guaranty shall be valid and enforced to the fullest extent permitted by Jaw. This
 Guaranty shall be construed wilhout regard to any presumption or other rule requiring
 construction against the party causing this Guaranty to be drafted.

         12.      If Guarantor consists of more than person, the obligations under this Guaranty
 shall be joint and severdl. This Guaranty may be signed in cow1terparts and each signed
 counterpart shall be fully enforceablc against the signatory. Each signatory shall be fully liable
 hereunder regardless of whether all persons comprising Guarantor sign and deliver a separate
 counterpart. An electronic copy of this Guaranty shall bave the same force and effect as an
 original for all pw·poses.

       IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first
above written.
                                                                                           -
                                               Address:                                           rhJ../>
                                                          ·tero,,        /;/~YT? a"'~Mi

                                               LUKAS MACNIAK

                                               Address:    06   v~ )?0

                                                            U'f3:;;;r-£t:>Kf cT &6".5'Ro


mE PROVISIONS OF THIS GUARANTY ARE
HEREBY CONSENTED AND AGREED TO:

ABR BUILDERS, LLC

             _..
By: ...::;.:.:./ c::   - - - -- -'f
                - --;;~ -




         Name: IJ-1rlC,<} 1,(./l
         TJtle:    V-- Ates rd.......- . .
